Order entered March 31, 1960, which directed inter alia transfer of defendants’ stock in a co-operative apartment, unanimously modified on the law, on the facts and in the exercise of discretion as hereinafter set forth, and as so modified, the order is affirmed, with $20 costs and disbursements to appellant. There shall be inserted after the second ordering paragraph a further and additional paragraph reading as follows: “ ordered, that the defendants, within twenty (20) days after service of a copy of this order, shall, in good faith, take any and all steps necessary to procure the consent of 435 East 57th Street Apartments, Inc. to the transfer and sale of the proprietary lease and stock to the plaintiff, and, in the event such consent be obtained, to deliver up and surrender possession of said apartment 5B to plaintiff as hereinafter directed; and it is further ”. The fourth ordering paragraph of the order appealed from is modified by insertion of the words “and surrender possession to the plaintiff of” after the word “vacate”, so that such paragraph shall read as follows: “ordered, that in the event such consent is obtained the defendants shall vacate and surrender possession to the plaintiff of Apartment 5B, 435 East 57th Street, New York, New York, within ninety (90) days after the delivery of the said certified check to the said defendants’ attorneys, Bijur & Herts, Esqs.; and it is further ”. The fifth ordering paragraph of the order appealed from is modified by insertion of the *458words “ and surrender of possession to plaintiff ” immediately after and following the word “ apartment ”, so that such paragraph shall read as follows: “ ordered, that, immediately upon defendants’ removal from said apartment and surrender of possession to plaintiff, plaintiff’s attorney, Phineas Toby, Esq., shall deliver the said certificates of stock held by him in escrow to the plaintiff; and it is further”. The order appealed from is further modified by the insertion of an additional ordering paragraph following the sixth ordering paragraph therein, in the language following: “ ordered, that, if the consent of 435 East 57th Street Apartments, Inc., as aforesaid, cannot, in good faith, be obtained, the defendants, within ten (10) days following the expiration of the twenty (20) day period above, may, upon proper written proof of defendants’ inability to perform by reason of the withholding of such consent, make application for a modification of the judgment herein, and pending the determination thereof proceedings for punishment shall be stayed; and it is otherwise further.” Settle order on notice. Concur.— Botein, P. J., Rabin, Stevens and Eager, JJ.